At the outset, I extend to Ambassador de Pinies of Spain the sincere congratulations of the Mongolian delegation on his unanimous election to the high office of President of the fortieth session of the United Nations General Assembly. We believe that his vast experience in the work of the United Nations will undoubtedly contribute to the success of this important session.
Before proceeding further, I wish to express the profound sympathy of the Government and people of Mongolia to the Government and people of Mexico in connection with the tragedy which has befallen that .friendly nation as a result of the recent terrible earthquakes, (spoke in Russian)
This year the people of the world widely commemorate the fortieth anniversary of the historic victory over Hitlerite fascism and Japanese militarism. That was a victory of the forces of peace and reason, the result of co-operation of the Powers of the anti-Hitlerite coalition of nations big and small.
A decisive contribution to that victory, to the cause of liberating many peoples from the yoke of fascist and militarist forces, was made by the Soviet Union. It is with pride in our people that we declare from this rostrum that from the inception of the anti-fascist coalition the Mongolian People's Republic firmly sided with it and took a direct part in the defeat of the militarist forces of Japan.
The establishment of the United Nations was one of the major results of that great victory. The main lesson of the war had determined the principal objective of the Organization: to join efforts to safeguard international peace and to save succeeding generations from the scourge of war. The quintessence of its activity constitutes the recognition of the right of peoples to self-determination, the peaceful coexistence of States with different social systems, the renunciation of the use of force and the ensuring of collective security on the basis of trust, mutual understanding and co-operation.
The purposes and principles of the United Nations Charter were affirmed and expounded in decisions of the Yalta and Potsdam conferences and in the declarations of Bandung, Belgrade and Helsinki.
The experience of the past 40 years has, however, shown that the actions of imperialist circles run counter to the efforts of the United Nations and are detrimental to the interests of peace and security of peoples. The policy of the cold war and atomic blackmail - which had been adopted already during the Second World War - has repeatedly threatened to undermine the very foundations of international peace.
Today the same forces are subjecting mankind to the mortal danger of a new world war, a nuclear catastrophe. They are acting in disregard of the obvious fact that in this nuclear era there is no alternative to the peaceful coexistence of States on the basis of the principle of equal security for all.
The bellicose militarist circles, and above all those in the United States, reckon on the use of force. They pursue a policy of confrontation with the socialist world and exercise State terrorism vis-a-vis progressive States and the forces of national and social liberation. They support and nurture revanchism, militarism and racism. The United States is bent on attaining military-strategic superiority in order to secure for itself a dominant position in the world. The policy of ensuring so-called United States vital interests brings death and suffering to millions of people in the Middle East and the Near East, Latin America, southern Africa and other regions of the world. It ruins economic life and undermines political stability in many countries. Even United States allies have to suffer commercial, financial and other losses in the name of those "vital interests".
The arms race is being stepped up. New types of nuclear missile, chemical and other weapons are being developed. The deployment of American first-strike nuclear missile systems in some countries of Western Europe and Asia is being pushed ahead. Now an arms race in outer space is being imposed. A multi-billion-dollar "star wars" program and anti-satellite weapon tests are being carried out.
All this increases the war threat. This is caused by the action of forces which disregard the realities of today's world, we are, however, far from being pessimistic. The General Secretary of the Central Committee of the Mongolian People's Revolutionary Party and Chairman of the Presidium of the Great People's Khural of the Mongolian People's Republic, comrade Jarabyn Batmunkh, has pointed out: "The foreign policy of socialism is based on respect for the right of States and peoples to live in peace. Optimism and faith in human reason are its inherent characteristics."
There are forces capable of curbing the adventurist actions of adversaries of peace and the social progress of peoples. The leading role belongs to the socialist community, which has emerged and grown immeasurably stronger in the past 40 years. Ever more tangible becomes the contribution of the young, independent States, as represented by the Non-Aligned Movement, to the struggle for peace and disarmament and against war. This is evidenced anew by the results of the Ministerial Conference of Non-Aligned Countries, held in Luanda in September this year. Neutral and other peace-loving States play a positive role. The anti-war and anti-nuclear mass movement has become an important factor in the struggle for peace.
The countries of the socialist community are taking active steps to avert the threat of war. Their efforts are aimed at maintaining military and strategic parity at a constantly decreasing level of armaments, achieving real measures of disarmament and strengthening the material, political and legal foundations.of detente and peaceful co-operation.
The Soviet Union has undertaken concrete, practical steps. It has put forward at the Geneva negotiations a new proposal for a radical cut in the strategic armaments of the United States of America and the Union of Soviet Socialist Republics, unilaterally suspended the deployment of medium-range missiles in Europe and declared a moratorium on all nuclear explosions until 1 January 1986, to be extended further if the United States does likewise. It has also declared a moratorium on the stationing of anti-satellite weapons in outer space as long as the United States and other countries refrain from doing so. At this session of the General Assembly, the Soviet Government has advanced the concept of "star peace". The aims and principles of the use of achievements of space science and technology for the benefit of mankind are set forth in a memorandum on the question of "International co-operation in the peaceful exploitation of outer space under conditions of its non-militarization" submitted for consideration at this session.
All this creates a solid material prerequisite for ensuring success in the Geneva negotiations on nuclear and space weapons and at the forthcoming meeting between the General Secretary of the Central Committee of the Communist Party of the Soviet Union, Mikhail Sergeivich Gorbachev, and President Ronald Reagan of the United States, in November this year.
The Mongolian People's Republic, like other countries, attaches great importance to that summit meeting and hopes that it will lead to positive steps towards curbing the arms race and easing international tension. We share the view that the United States of America should adopt a responsible and positive approach towards the constructive steps of the Soviet Union.
The Government of the Mongolian People's Republic considers it exceptionally important for reducing the danger of a nuclear catastrophe that all nuclear Powers undertake an obligation not to be the first to use nuclear weapons, following the example of the Soviet Union and the People's Republic of China. The United Nations could play an important role in this regard. In particular, the Security Council could address itself to the question of elaborating a document acceptable to all the nuclear Powers envisaging such an obligation. The Security Council would be acting in conformity with United Nations General Assembly resolution 2935 (XXVII) , in which the Assembly, having solemnly declared in the name- of Member State renunciation of the use or threat of force in international relations and the permanent prohibition of the use of nuclear weapons, recommended that the Security Council should take, as soon as possible, appropriate measures for the full implementation of these provisions.
The document we have in mind, along with the solemn obligation by nuclear Powers not to be the first to use nuclear weapons, could reflect certain key provisions of the Soviet-American Agreement on the Prevention of Nuclear War, of 22 June 1973, in particular the obligation of nuclear Powers to refrain from any
actions which might increase the danger of the outbreak of a nuclear conflict, to take the necessary measures to lessen the threat of nuclear war, and on reducing and completely eliminating nuclear weapons.
The strengthening of the nuclear weapons non-proliferation regime acquires greater importance than ever before. First of all, it is imperative to give an impetus to title work of the Conference on Disarmament on the elaboration of an international instrument on the general and complete prohibition of nuclear-weapon tests with a view to closing the channels of the so-called vertical proliferation of nuclear weapon.
In this connection my delegation once again expresses its support for the Delhi Declaration of the Heads of State or Government of six countries, which specifically emphasizes the need to cease nuclear-weapon tests and limit and eventually eliminate nuclear armaments. Its assessment of the results of the Third Review Conference of the Parties to the Treaty on the Non-Proliferation of Nuclear Weapons is positive and it supports its final Declaration. The accession to this Treaty by France, China and other States, especially the so-called near-nuclear States, would help significantly in strengthening the non-proliferation regime.
The creation of nuclear-weapon-free zones in different parts of the world constitutes an important means of preventing the territorial spread of nuclear weapons and reducing the danger of nuclear conflict. In this connection my delegation expresses anew its support of the proposals on the creation of nuclear-weapon-free zones in the Balkans and in northern and central Europe. It welcomes the decision of member State of the South Pacific Forum to declare that region a nuclear-free zone.
The United States build-up of an arsenal of another type of weapon of mass destruction, the chemical weapon, causes grave concern among world public opinion. Production of its most dangerous type, the binary weapon, is under way. Plans are being made to deploy chemical weapons in Europe and elsewhere. In this connection, Mongolia fully supports the proposal made by the Governments of the German Democratic Republic and the Czechoslovak Socialist Republic to the Government of the Federal Republic of Germany on the establishment of a chemical-weapon-free zone in Central Europe. Our delegation considers most timely the idea of reaching an international agreement on the non-proliferation of chemical weapons advanced the other day by comrade Mikhail Gorbachev, General Secretary of the Central Committee of the Communist Party of the Soviet Union.
In connection with the increase in the chemical weapon arsenal, the General Assembly could address an appeal to States which have not yet done so to accede to the 1925 Geneva Protocol for the Prohibition of the Use in War of Asphyxiating, Poisonous or Other Gases, and of Bacteriological Methods of Warfare.
Along with the accumulation of stockpiles of weapons of mass destruction, the world is witnessing an increased build-up of so-called conventional weapons on the basis of the long-term program of the North Atlantic Treaty Organization (NATO). The sophistication of these weapons has reached such a stage that the distinction between their destructive power and that of weapons of mass destruction becomes increasingly blurred. The present session of the General Assembly should stress the need to comply with the provisions of the Convention on Prohibitions or Restrictions on the Use of Certain Conventional Weapons Which May Be Deemed to Be Excessively Injurious or to Have Indiscriminate Effects.
The General Assembly should similarly express itself in favour of the elaboration of an international agreement on the prohibition of the production and use of new categories of conventional weapons with exceptionally destructive effects.
Peace, disarmament and development are closely interrelated. Equitable trade and economic co-operation are the material basis of peace and international stability. It was precisely such co-operation that was advocated by the 1984 economic summit of the countries members of the Council for Mutual Economic Assistance (CMEA).
The policy of diktat, blockade, discrimination and protectionism in international economic relations not only breeds crisis phenomena in the world economy but also exacerbates international tension. The deterioration of the economic situation and the excessive growth of the external debts of developing countries are caused mainly by such practices by economic and financial colonialism and the ruinous consequences of the monetary and financial crisis of the capitalist economic system.
We welcome the initiative of the Republic of Cuba which helps to concentrate the attention of the world community on these problems, which cause immense difficulties to the developing countries. We in Mongolia have welcomed with deep sympathy the decisions of the 21st Assembly of the Heads of State or Government of the States members of the Organization of African Unity and the Pan-African Conference on Security, Disarmament and Development, held in August this year.
Implementation of the proposal of the Polish People's Republic on the creation of an international debt and development research center under the aegis of the Secretary-General of the United Nations would provide an impetus to the activities of the United Nations on this vital problem.
Turning to regional problems, my delegation wishes, first of all, to address itself to Asia. The situation in many parts of the continent has become increasingly tense. The United States is intensifying its efforts to realize its military and strategic plans in regard to this vast region. It encourages the revival of militarism in Japan in every way, drawing that country into its adventurist schemes against the forces of peace and socialism on the continent and throughout the world.
Steps are being taken to create a military and political grouping in the Far East and the Pacific with the participation of Japan, South Korea and a number of other States of the region. The deployment of first-strike nuclear-missile weapons in different parts of the continent and surrounding seas and oceans is well under way.
Imperialist and hegemonist forces continue their hostile intrigues against the countries of Indochina. The Socialist Republic of Viet Nam, the Lao People's Democratic Republic and the People's Republic of Kampuchea firmly rebuff such intrigues. At the same time, they pursue a flexible and realistic policy in the international arena. The Mongolian People's Republic consistently supports their
tireless efforts aimed at establishing normal relations with the other States of South-East Asia and turning the region into a zone of peace, stability, good-neighborliness and co-operation. It welcomes all steps leading to dialog between the countries of IndoChina and the members of the Association of South-East Asian Nations (ASEAN).
In the light of the prevailing situation in Asia, the proposals of the Democratic People's Republic of Korea on the withdrawal of American troops and armaments from the south of Korea, the adoption of a declaration on non-aggression between north and south and turning the peninsula into a nuclear-weapon-free zone, become even more topical. The Government of the Mongolian People's Republic consistently supports the initiatives and efforts of the Democratic People's Republic of Korea aimed at the reunification of the country on a democratic basis in peaceful conditions.
The situation around Afghanistan should be normalized without delay on the basis of the constructive proposals of the Government of the Democratic Republic of Afghanistan. The immediate cessation of the undeclared war against the Democratic Republic of Afghanistan, waged by the forces of imperialism and hegemonism through their accomplices, constitutes the basis for the normalization of the situation.
American-Israeli "strategic co-operation" inflicts serious damage on a Middle East settlement in the genuine interest of the Arab peoples. The recent criminal air raid on Tunisian territory demonstrated once again that the reckless actions of the ruling circles of Israel are fraught with the danger of spreading the conflict to other areas. The United Nations should take active steps for the convening of an international conference with the participation of all parties concerned, including the Palestine Liberation Organization (PLO), in order to bring about a just and lasting solution to the Middle East problem which fully ensure the right of the Palestinian people to independence and the elimination of all the consequences of Israeli aggression. The Mongolian People's Republic once again expresses its support for the preservation and strengthening of the national unity and territorial integrity of Lebanon.
We call upon the Governments of Iran and Iraq to respond positively to the international efforts to end the hostilities between the two countries and to proceed to a peaceful settlement of questions in dispute. The well-being of the peoples of both countries and the cause of the peace and tranquility of the continent require such a solution.
Strengthening the independence, territorial integrity and non-aligned status of the Republic of Cyprus is in the interests not only of the people of that country but of the peace and security of the countries of three continents - Asia, Europe and Africa. We lend our support to the efforts of the Secretary-General of the United Nations, Mr. Javier Perez de Cuellar, aimed at bringing about a peaceful and just settlement of the Cyprus question, in accordance with relevant United Nations resolutions.
Practical implementation of the 1971 UnitceJ Nations Declaration on the creation of a zone of peace in the Indian Ocean and the earliest convening of an international conference on this question acquire ever more urgency.
The Mongolian People's Republic considers that good-neighborly relations between the Soviet Union and the People's Republic of China constitute a most important factor in strengthening the cause of peace in Asia and beyond. My Government therefore follows with keen interest the consultations on the normalization of Soviet-Chinese relations.
The socialist and non-aligned States of Asia exert efforts to strengthen peace and co-operation on the continent and put forward concrete initiatives and proposals. The implementation, for example, of the Soviet proposal on the adoption of confidence-building measures in the Far East and on carrying out step-by-step measures in the joint search for constructive solutions to the problems of security in Asia would contribute to the establishment of a lasting peace on the continent.
The Declaration on the promotion of world peace and co-operation, adopted by the 1955 Conference of Asian and African nations held at Bandung, Indonesia, becomes increasingly topical. The spirit of this Declaration was reaffirmed at the widely representative meeting held this year on the occasion of the thirtieth anniversary of that Conference. The Mongolian People's Republic has fully supported the declaration adopted at that commemorative meeting.
It may be said that our proposal on the conclusion of a convention on mutual non-aggression and non-use of force in relations between the States of Asia and the Pacific not only is in keeping with the principles of the Bandung Conference but is directed to their practical implementation in the conditions of the region.
The Mongolian People's Republic proceeds from the premise that collective security in Asia can be ensured only through the common efforts and political will of all the States of the region. Consideration at a broad and representative Asian forum of all the proposals put forward by the countries of the region concerning the question of peace and co-operation on the continent would constitute a useful step towards achieving that objective.
As to other regions of the world, the dangerous aggravation of tension in Central America causes deep concern among world public opinion. The United States Administration intensifies its interference in the affairs of the countries in that region and steps up its policy of blackmail and intimidation towards Nicaragua with the aim of suppressing the Sandinist revolution.
The Mongolian people and its Government strongly condemn this policy of naked State terrorism and express their full support for the struggle of the friendly Nicaraguan people in defending its inalienable right to free, democratic and independent development. They support the efforts of the Contadora Group and a number of other States of Latin America, directed at achieving a peaceful settlement in Central America.
This year the international community commemorates the twenty-fifth anniversary of the adoption by the United Nations of the historic Declaration on the Granting of Independence to Colonial Countries and Peoples. By its efforts to ensure the implementation of this Declaration the United Nations has made a major contribution to furthering the decolonization process and to the cause of liquidating the colonial system of imperialism.
Colonialism, however, is not yet completely eliminated from the face of the earth. Namibia is a vivid example of this. The alliance of the forces of imperialism, racism and Zionism blocks the implementation of Security Council resolution 435 (1978) and resorts to different kinds of maneuver and intrigues.
The Mongolian People's Republic opposes the attempts to perpetuate colonial rule in Namibia. It expresses full solidarity with the Namibian people and with the South West Africa People's Organization (SWAPO), which has been leading the struggle of its people for freedom and independence for a quarter of a century.
The Government and people of the Mongolian People's Republic strongly condemn the new bloody acts of repression committed by the Pretoria regime against the indigenous population of the country, which is struggling against the inhuman system of apartheid. We associate ourselves with the demands for an immediate halt to the violence and repression. Apartheid must be eliminated. My delegation demands that the Pretoria regime put an end to acts of aggression against Angola, Mozambique and other front-line States. The United Nations should take effective measures against the apartheid regime, including comprehensive mandatory sanctions as provided for in Chapter VII of its Charter.
The fortieth anniversary of the founding of the United Nations is being widely celebrated in the Mongolian People's Republic, as elsewhere in the world. This world Organization is an irreplaceable instrument for the maintenance and strengthening of universal peace and international co-operation. The Declaration on the Strengthening of International Security, whose fifteenth anniversary is being marked this year, holds a special place among the documents adopted by the United Nations with a view to achieving its main purposes. The thirty-ninth session of the United Nations General Assembly approved, on the basis of the initiative of the Mongolian People's Republic, the Declaration on the Right of
peoples to Peace. This document calls upon all Governments and the international community as a whole to unite efforts for safeguarding the right of man to life and peaceful creation in the face of the common danger confronting the whole of mankind - the threat of nuclear war.
The Charter of the Organization has stood the test of time and fully meets contemporary requirements. The Mongolian People's Republic rejects any attempts aimed at undermining the authority and effectiveness of the United Nations and its family of organizations. In this year of the fortieth anniversary of the United Nations, it reaffirms its commitment to the purposes and principles of the Charter.
My delegation, guided by this policy of its Government, will facilitate, to the extent of its ability, the success of the work of the present General Assembly session.
